UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                       No. 96-4914

CASSIUS HAWKINS,
Defendant-Appellant.

Appeal from the United States District Court
for the Northern District of West Virginia, at Wheeling.
Robert Earl Maxwell, Senior District Judge.
(CR-96-42)

Submitted: May 29, 1997

Decided: June 17, 1997

Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Christopher Paull Riley, BAILEY, RILEY, BUCH & HARMAN,
Wheeling, West Virginia, for Appellant. William D. Wilmoth, United
States Attorney, Paul T. Camilletti, Assistant United States Attorney,
Wheeling, West Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Cassius Hawkins appeals his conviction for criminal contempt in
violation of 18 U.S.C. § 401(1) (1994) and his six month sentence.1
He maintains that the district court erred in admitting evidence result-
ing from unduly suggestive pretrial identifications and unreliable in-
court identification testimony and that it erred in denying his motion
for a line-up. Finding no reversible error, we affirm Hawkins' convic-
tion and sentence.

I.

Viewed in the light most favorable to the Government, the record
discloses that Hawkins agreed in his plea agreement to testify for the
United States in the prosecution of Personne Eric McGhee. While tes-
tifying, however, Hawkins became recalcitrant and refused to answer
the prosecutor's questions. Despite admonishment by the court, Haw-
kins continued to use abusive language and caused considerable dis-
ruption in the courtroom. Upon the Government's petition for
Criminal Contempt, the district court held a hearing, during which the
same prosecutor identified Hawkins as the disruptive witness at the
McGhee trial. Hawkins, clothed in prison attire, was the only defen-
dant and African American seated at the defense table. The court con-
victed Hawkins of criminal contempt, and this Court vacated that
conviction and remanded for further proceedings. Hawkins noted this
appeal after he was again convicted of criminal contempt.

The district court judge who presided over the McGhee trial was
deposed after our remand. The judge's official court reporter, the
prosecutor, and Hawkins were present during the deposition. Hawkins
again was the only African American and the only person dressed in
prison attire.
_________________________________________________________________

1 This court previously vacated Hawkins' conviction and remanded for
further proceedings. See United States v. Hawkins, 76 F.3d 545 (4th Cir.
1996).

                    2
At Hawkins' bench trial on the contempt charge, the Government
notified its intent to call the prosecutor, the court reporter, and two
deputy marshals present during the McGhee trial. Prior to trial, Haw-
kins moved to suppress any in-court identification by the prosecutor
and the court reporter on the grounds that they never identified Haw-
kins through a proper identification procedure (such as a line-up or
photographic array) but rather were subject to unduly suggestive pre-
trial show-ups. Hawkins filed a motion for a line-up with respect to
one of the marshals, maintaining that such a measure was necessary
to prevent an unduly suggestive identification at trial. Additionally,
Hawkins moved to exclude the other marshal's testimony as he had
not previously identified Hawkins and the in-court identification was
thereby unduly suggestive.2 The marshal also testified that he saw a
mugshot of Hawkins two hours prior to testifying, which Hawkins
alleges was also unduly suggestive. The court reserved its ruling on
Hawkins' motions until it had the opportunity to evaluate the credibil-
ity of the witnesses. The court ultimately denied Hawkins' motions.

II.

Findings of fact made by a district court in ruling on a motion to
suppress are reviewed for clear error, but the ultimate suppression
decision is reviewed de novo. United States v. Rusher, 966 F.2d 868,
873 (4th Cir. 1992). A court must engage in a two-step inquiry in
determining whether identification testimony is admissible. United
States v. Wilkerson, 84 F.3d 692, 695 (4th Cir. 1996). First, the defen-
dant must establish that the identification procedure was impermiss-
ibly suggestive. Manson v. Brathwaite, 432 U.S. 98, 109 (1977).
Second, even if the procedure is found to be unduly suggestive, the
in-court identification is valid if it was reliable. Id. at 114.

This Court is permitted to proceed directly to the reliability of the
identification without determining whether the defendant has met the
threshold requirement of suggestiveness. Holdren v. Legursky, 16
F.3d 57, 61-62 (4th Cir. 1994). In evaluating the reliability of the
identification, we consider (1) the witness' opportunity to view the
_________________________________________________________________
2 Because the Government did not list this marshal as one of its wit-
nesses, Hawkins was not able to file a motion for a pre-trial line-up iden-
tification with respect to him.

                    3
perpetrator at the time of the crime; (2) the witnesses' degree of atten-
tion at the time of the offense; (3) the accuracy of the witness' prior
description of the perpetrator; (4) the witness's level of certainty
when identifying the defendant as the perpetrator at the time of con-
frontation; and (5) the length of time between the crime and the con-
frontation. Neil v. Biggers, 409 U.S. 188, 199-200 (1972).

Because we find the identifications reliable under the Biggers test,
we do not address the question of the alleged suggestiveness of the
pre-trial identifications and the subsequent in-court identifications.
The court reporter testified that she recognized Hawkins from the
McGhee trial and was able to recall specific details regarding the dis-
ruption he caused; she noted that it was one of the most tense and
unforgettable moments she ever experienced. When questioned by the
court regarding her certainty as to Hawkins' identity, she stated she
had no question that the man sitting by defense counsel was the same
person that testified at the McGhee trial.

The marshals testified they were both familiar with Hawkins
because they routinely transported him over the years. On the day of
the McGhee trial both marshals escorted Hawkins into the courtroom
and were present when Hawkins testified.

Lastly, the prosecutor testified that prior to Hawkins' testimony, he
went to see Hawkins in "lock-up" and interviewed him for ten min-
utes. He recalled specific details of the events occurring on the day
Hawkins testified and maintained that his identification of Hawkins
was based on his recollection of that day.

Under the circumstances, we find that the witnesses' identification
of Hawkins was reliable. Accordingly, we affirm Hawkins' convic-
tion and sentence. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the Court, and oral argument would not aid the decisional process.

AFFIRMED

                     4